Order filed July 22, 2016.




                                       In The




                               NO. 14-16-00574-CV


                       IN RE DANIEL HAMILL, Relator




                          ORIGINAL PROCEEDING
                         WRIT OF HABEAS CORPUS
                               300th District Court
                            Brazoria County, Texas
                         Trial Court Cause No. 75019-F


                          MEMORANDUM ORDER

      Relator Daniel Hamill has filed a petition for writ of habeas corpus. The Court
is of the tentative opinion that a serious question concerning the relief requires
further consideration. See Tex. R. App. P. 52.8(b). Accordingly, the Court orders
the Sheriff of Brazoria County to discharge relator from custody on relator executing
and filing with the Sheriff of Brazoria County a good and sufficient bond,
conditioned as required by law, in the amount of $500.00. See Tex. R. App. P.
52.8(b)(3); see also Tex. Gov't Code Ann.§ 22.22l(d) (West'2004).
      In addition, the Court requests that real party in interest Jamie Hamill file a
response to the petition for writ of habeas corpus on or before August 5, 2016. See
Tex. R.   App~   P. 52.4, 52.8(b )(1 ).

      It is so ORDERED.

                                          PERCURIAM

Panel consists of Justices Boyce, Christopher, and McCally.